UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (X ) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2014 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File No. 0-14616 J & J SNACK FOODS CORP. (Exact name of registrant as specified in its charter) New Jersey 22-1935537 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 6000 Central Highway Pennsauken, New Jersey (Zip Code) (Address of principal executive offices) Registrant's telephone number, including area code: (856) 665-9533 Securities Registered Pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, no par value The NASDAQ Global Select Exchange Securities Registered Pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes X No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes No X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T ( §232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (229.405 of this chapter) is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer (X) Accelerated filer ( ) Non-accelerated filer ( )Smaller reporting company ( ) (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X As of November 4, 2014, the latest practicable date, 18,666,865 shares of the Registrant’s common stock were issued and outstanding. The aggregate market value of shares held by non-affiliates of the Registrant on such date was $1,406,222,825 based on the last sale price on March 28, 2014 of $94.64 per share. March 28, 2014 was the last business day of the registrant’s most recently completed second fiscal quarter. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive proxy statement for its Annual Meeting of Shareholders scheduled for February 17, 2015 are incorporated by reference into Part III of this report. J & J SNACK FOODS CORP. 2-K ANNUAL REPORT TABLE OF CONTENTS Page PART I Item 1 Business 1 Item 1A Risk Factors 6 Item 1B Unresolved Staff Comments 8 Item 2 Properties 8 Item 3 Legal Proceedings 9 Item 4 Mine Safety Disclosures 9 PART II Item 5 Market For Registrant’s Common Equity, Related Stockholder Matters And Issuer Purchases Of Equity Securities 10 Item 6 Selected Financial Data 12 Item 7 Management’s Discussion And Analysis Of Financial Condition And Results Of Operations 12 Item 7A Quantitative And Qualitative Disclosures About Market Risk 23 Item 8 Financial Statements And Supplementary Data 24 Item 9 Changes In And Disagreements With Accountants On Accounting And Financial Disclosure 24 Item 9A Controls and Procedures 24 Item 9B Other Information 25 PART III Item 10 Directors, Executive Officers and Corporate Governance 26 Item 11 Executive Compensation 26 Item 12 Security Ownership Of Certain Beneficial Owners And Management And Related Stockholder Matters 27 Item 13 Certain Relationships And Related Transactions, and Director Independence 27 Item 14 Principal Accountant Fees and Service 27 PART IV Item 15 Exhibits, Financial Statement Schedules 28 In addition to historical information, this document and analysis contains forward-looking statements. The forward-looking statements contained herein are subject to certain risks and uncertainties that could cause actual results to differ materially from those projected in the forward-looking statements. Important factors that might cause such a difference include, but are not limited to, those discussed in the “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s analysis only as of the date hereof. We undertake no obligation to publicly revise or update these forward-looking statements to reflect events or circumstances that arise after the date hereof. Part I Item 1
